 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594Oregon, Southern Idaho & Wyoming District Council of Laborers, Laborers International Union of North America, Local 320 and Northwest Natu-ral Gas Company and Rockford Corporation and Plumbers, Steamfitters and Marine Fitters Local 290, a/w the United Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO  Oregon, Southern Idaho & Wyoming District Council of Laborers International Union of North Amer-ica, Local 320 and Rockford Corporation and Northwest Natural Gas Company and Plumb-ers, Steamfitters and Marine Fitters Local 290, a/w the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO.  Cases 36ŒCDŒ217 and 36ŒCDŒ218 January 31, 2000 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND HURTGEN The charges in this Section 10(k) proceeding were filed on June 22, 1999, by Northwest Natural Gas Com-pany, and on June 23, 1999, by Rockford Corporation, the Employers, alleging that the Respondents, Oregon, Southern Idaho & Wyoming District Council of Laborers (Laborers District Council) and Laborers International Union of North America, Local 320 (Laborers Local 320), violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employers to assign certain work to employees it represents rather than to employees repre-sented by Plumbers, Steamfitters and Marine Fitters Lo-cal 290 affiliated with the United Association of Jour-neymen and Apprentices of the Plumbers and Pipefitting Industry of the United States and Canada, AFLŒCIO (Plumbers Local 290).  The hearing was held on July 12, 1999, before Hearing Officer Jo Anne P. Howlett. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION Employer Northwest Natural Gas Company d/b/a Northwest Natural is an Oregon corporation, headquar-tered in Portland, Oregon, and is in the business of sup-plying natural gas to customers in Oregon and Southwest Washington.  In the 12 months immediately prior to the date of the hearing, Northwest Natural had gross reve-nues from sales or performance of services directly to customers outside the state of Oregon in excess of $50,000, made gross purchases of materials or services directly from outside the State of Oregon in excess of $50,000, and had gross revenues from all sales or per-formance of services in excess of $1 million.  Rockford Corporation is an Oregon corporation with offices at North Plains, Oregon, and is a general contractor en-gaged in pipeline construction.  In the 12 months imme-diately prior to the date of the hearing, Rockford Corpo-ration™s gross revenues from sales or services directly to customers outside the State of Oregon exceeded $50,000 and its gross revenues from all sales and services ex-ceeded $1 million.  We find that Employers Northwest Natural and Rockford Corporation are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that Laborers District Council, Laborers Local 320, and Plumbers Local 290 are labor organizations within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute Northwest Natural is engaged in a project designed to turn depleted natural gas wells into underground storage reservoirs.  The first system, constructed in 1988 and 1989, consists of a pipeline 16 inches in diameter.  In 1997, in order to increase storage capacity, Northwest Natural began construction of a supplemental pipeline, running parallel to the existing line but measuring 24 inches in diameter.  The initial phase of the five-phase supplemental pipeline project, called the Mist (Oregon) Underground Storage and Pipeline Project (Mist Project), was completed in 1998.  Northwest Natural retained Rockford as the general contractor on that phase of the project and members of Plumbers Local 290 performed work on the project. The third phase of the Mist Project, a 27-1/2-mile pipeline to carry natural gas from the Mist storage facil-ity to an existing pipeline in North Plains, Oregon, is called the ﬁSouth Mist Feeder Loop.ﬂ  In the fall of 1998, Northwest Natural awarded Rockford Corporation the contract to install the main pipeline for phase three.  Rockford had collective-bargaining agreements with Plumbers Local 290,1 International Union of Operating Engineers, and the Teamsters Union. Beginning in December 1998, Lee Clinton, business manager for Laborers District Council, contacted Rock-ford™s president, Lemmie Rockford, on several occasions seeking to obtain a collective-bargaining agreement be-tween Rockford and District Council.  He specifically sought to have Rockford assign certain unskilled pipeline work to employees represented by the Laborers Union.  Rockford declined to sign an agreement with the Labor-ers Union, citing its contract with Plumbers Local 290 covering that work.  Clinton admonished Rockford that ﬁ[y]ou don™t want to get the International involved in this and have a work stoppage.ﬂ ________ 1 Rockford Corporation and Plumbers Local 290 have had a collec-tive-bargaining agreement since 1989.  Northwest Natural has had a collective-bargaining agreement with Plumbers Local 290 since 1997. 330 NLRB No. 86  LABORERS LOCAL 320 (NORTHWEST NATURAL GAS) 595In March 1999,
2 Clinton and his assistant, John Suther-
land, informed the Business Manager/Financial Secretary 
of Plumbers Local 290 Matt Walters that the Laborers 
Union was claiming certain unskilled pipeline work and 
that if Rockford did not sign 
an agreement with Laborers, 
it would picket the job.  Walters told Clinton and Suther-

land that Plumbers Local 290 had agreements with Rock-
ford and Northwest Natural. 
In early April, Mike McCoy, a vice president of 
Northwest Natural, received a telephone voice message 

from Clinton, stating that there would be strike activity 
against Rockford and Northwest Natural if the Laborers 
did not represent the employees performing the helper 
work on the upcoming South Mist Feeder Loop job.
3 Work on the South Mist Feeder Loop began in June.  
During peak construction, Ro
ckford expected to employ 
as many as 300 to 400 employees, variously represented 
by the Teamsters Union, Operating Engineers, and 
Plumbers Local 290.  Plumbers Local 290 supplies 
skilled welders, pipefitters, a
nd helpers.  Only the work 
of the Plumbers Local 290-represented helpersŠwho 

perform work throughout the scope of the projectŠis in 
dispute.  A brief overview of how the work is accom-
plished is as follows. 
After the right of way is cleared, construction of the 
pipeline begins with ground 
breaking.  This is accom-
plished by ditch digging machines and large equipment 
run by Operating Engineers, assisted by Plumbers Local 
290-represented helpers.  Functions in support of ground 
breaking equipment operations are known as ﬁswamp-
ing.ﬂ 
The welding of the pipes occurs above ground.  Pipe is 
set on ﬁskids,ﬂ lumber measuring 4-by-6 inch by 8-foot 

lengths, that are stacked to provide a bridge on which the 

pipes can rest.  Helpers represented by Plumbers Local 
290 are directly involved in
 setting up the skids, remov-
ing them on completion of the weld, loading them on 
trucks for transport to the next site, and unloading them 
for the next weld job. 
Sandbags are sometimes required to keep the pipe in 
place, forestall erosion, or to
 protect the pipe and pipe 

welds.  Plumbers Local 290 helpers regularly perform 
sandbag work. 
Stringing involves laying pipe alongside the ditch. 
Plumbers Local 290 helpers hook attachments onto the 
pipe so that it can be placed either on the ground or on 
top of skids.  It involves some rigging and is an operation 
that must be performed throughout the project. 
Drilling involves the use of jackhammers and other 
equipment to drill holes in order to place dynamite to 
blast away rock.  Because th
e third phase involves in-
stalling pipeline just a few feet from the existing line, no 
drilling is likely to be necessary.  Drilling did occur on 
the second (1997Œ1998) phase however, and may be 
necessary in the future.  Plumbers Local 290-represented 
helpers regularly perform this type of work. 
________ 
2 Dates hereafter refer to 1999 unless otherwise noted.   
3 McCoy testified without contradi
ction that he also had conversa-
tions directly with Clinton regarding his desire for the Laborers to 
perform helpers™ work on the project.  McCoy understood Clinton to be 
speaking not only on behalf of the Di
strict Council, but also on behalf 
of Laborers Local 320.   
Plumbers Local 290 helpers also do pipe wrapping, 
that is, the placing of a blue coating over the pipe where 
there has been a repair or where a weld has been made.  
Helpers may have to use special equipment to test the 
coatings. In addition, helpers perform a number of other support 
functions for equipment operators and welders.  Among 
these are using small tools to hand dig ﬁbell holesﬂ to 
allow welders to make certain welds, operating welding 
machines, moving welding trucks, handing rods to weld-
ers, grinding welds, laying out mud board, assisting in 
pipe bending, lining up and spacing pipe, and participat-
ing in the ﬁfire lineﬂ where welds are finished. 
When pipe is lowered into a ditch, helpers hook 
clamps to pipe, place straps 
under the pipe, remove skids 
and debris, and perform other assistance to the operators 
of the side boom cranes.  Once sections of pipe have 
been placed in the ditch, help
ers assist in the tying to-gether of sections of pipe. 
As the above description shows, the work of the help-
ers is integrated into nearly
 every part of the pipeline 
work.  Rockford formally awarded the helper work to 

Plumbers Local 290 on June 17.  Later on the same date, 
Walters met with Clinton and Sutherland in the offices of 
the District Council of Laborers.  According to Walters™ 
uncontradicted testimony, Clinton told him that Rockford 
was either going to sign an
 agreement with the Laborers 
and pay Associated General Contractor wages and bene-

fits, or they were going to picket the job.  Clinton also 
said either that he planned to or had already spoken to 
Teamsters Union members about honoring a possible 
Laborers™ picket line.  Walters advised Clinton that 
Plumbers Local 290 had a contract with Rockford and 
Northwest Natural covering the work they sought.  Out-
side the office, Sutherland confirmed Clinton™s statement 
regarding the possibility of picketing and added that he 
believed some of the Plumbers Local 290 members 
might honor a Laborers™ picket line. 
Still later that day, Walters received a telephone call 
from Teamsters Union Representative Lynn Lehrbach, 
advising him that he had received a call from Clinton that 
morning, requesting that the Teamsters honor a Laborers™ 
picket line protesting the awardi
ng of the helpers work to 
Plumbers Local 290.  
At around the same time, Frank Welch, an estimator 
employed by Rockford, told 
Lemmie Rockford that Clin-
ton told him that, absent an agreement regarding Labor-
ers-represented employees performing the disputed work, 
the Laborers would take action.  Rumors regarding po-
tential labor unrest relating to the Laborers™ demands 
were widespread among Rockford™s employees. 
Walters testified that he told Northwest Natural™s 
McCoy that if the helper work were reassigned from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596Plumbers Local 290 to Laborers, he would consider that 
a violation of the contract and would take action against 
both Northwest Natural and Rockford. 
B. Work in Dispute 
The disputed work involves all unskilled ﬁlaborersﬂ
4 work to be performed on the Mist Feeder Loop gas pipe-

line project including, but not limited to, swamping, 
skidding, sandbagging, stringing, drilling, and pipe 
wrapping, but excluding work covered under the Team-
sters and Operating Engin
eers collective-bargaining 
agreements. 
C. Contentions of the Parties 
The Employer Northwest Natural contends that the 
current assignment of the disputed work to employees 
represented by Plumbers Local 290 should not be dis-
turbed.  Northwest Natural contends that it entered into a 
collective-bargaining relationship with Plumbers Local 
290 in order to achieve an ongoing, reliable source of 
appropriately-skilled labor to complete the multiyear 
Mist Project successfully. 
 These employees™ involve-
ment in earlier phases of th
e project produced expertise 
in carrying out all aspects of
 the disputed work.  They 
have demonstrated their ability to work productively 
with employees represented by other unions at work on 
the project.  Northwest Natu
ral would suffer substantial 
economic harm and its customers would endure incon-
venience and possibly disrupted or impeded service in 
the supply of natural gas if picketing were to interrupt the 
timely completion of the project. 
The Employer Rockford corporation contended at the 
hearing that it preferred to have the disputed work con-

tinue to be carried out in accordance with its assignment 
to Plumbers Local 290. 
Plumbers Local 290 contends that Rockford Corpora-
tion has always assigned unskilled laborers™ work to em-
ployees it represents and that
 the current work assign-
ment demonstrates its continued preference to have the 
work carried out by employees represented by Plumbers 
Local 290.  Local 290 member
s have performed similar 
work to that at issue in this proceeding for a number of 
companies in the area, and have the necessary ability, 
training, skill, and experience to perform all aspects of 
the disputed work.  Plumbe
rs Local 290 and Rockford 
have an established and cooperative relationship which 
enhances their ability to carry out the work efficiently.  
Reassigning the work would result in considerable dis-
placement of employees repres
ented by Plumbers Local 
290, who have demonstrated their skills in performing 
the disputed work. 
________ 
4 The term ﬁlaborersﬂ work is used by the parties to describe the dis-
puted helpers work involved in this
 proceeding.  It appears clear, how-
ever, that this term is used merely in a broad, generic sense, to describe 
unskilled work not associated with a 
particular craft or trade otherwise 
used in the construction industry.  It is
 not being used as a term of art or 
to describe work belonging to the Laborers Union. 
Neither Laborers District 
Council nor Laborers Local 
320 appeared at the hearing or filed a brief. 
D.  Applicability of the Statute 
As described above, beginning as early as December 
1998 and continuing into June 1999, representatives of 
the Laborers District Council and Laborers Local 320 
made repeated demands for the disputed work to both 
Employers, Northwest Natural and Rockford, and to the 
union representing the employees who were assigned the 
disputed work, Plumbers Local 290.  Uncontradicted 
testimony from Northwest Natural™s Vice President 
McCoy, from Rockford™s 
President Lemmie Rockford, and from Plumbers Local 290 Business Manager Walters 

establishes that Clinton and Sutherland made consistent 
demands that the work should be reassigned from em-
ployees represented by Plumbers Local 290 to employees 
represented by the Laborers Union.  The testimony fur-
ther establishes that this demand was accompanied by 
threats of picketing and work disruptions if the work was 
not reassigned. 
Under these circumstances, we find reasonable cause 
to believe that a violation of Section 8(b)(4)(D) has oc-
curred. Further, it is undisputed that there exists no 
agreed on method for voluntary adjustment of the dispute 
within the meaning of Section 10(k) of the Act.  Accord-
ingly, we find that the dispute is properly before the 
Board for determination. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of the disputed wo
rk after considering various 
factors. NLRB v. Electrical Wor
kers IBEW Local 1212 
(Columbia Broadcasting), 
364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 

dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction), 
135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Board certification and collective-bargaining        
agreements 
There is no outstanding Board certification relevant to 
the work at issue in this proceeding. 
Plumbers Local 290 has had a collective-bargaining 
agreement with Rockford 
Corporation since approxi-
mately 1989.  The terms of that agreement cover the 

work at issue on the South 
Mist Feeder Loop pipeline 
project.  Rockford has no collective-bargaining agree-
ment with Laborers District Council or Laborers Local 
320. 
In 1997, Plumbers Local 290 and Northwest Natural 
executed a collective-bargaini
ng agreement covering the 
pipeline work involved in this proceeding, and the 
agreement runs through March 2003.  Northwest Natural 
does not have any collective-bargaining agreement with 
Laborers District Council or Laborers Local 320. 
 LABORERS LOCAL 320 (NORTHWEST NATURAL GAS) 597We find that this factor 
favors awarding the work in 
dispute to employees represented by Plumbers Local 
290. 
2. Employer preference and past practice 
Both Northwest Natural and Rockford Corporation ex-
pressed their preference for employees represented by 

Plumbers Local 290 to perform the disputed work.  
Rockford has routinely used employees represented by 
Plumbers Local 290 to do unskilled pipeline project work 
and its current assignment is consistent with that long-
established practice. 
We find that this factor favors awarding the disputed 
work to employees represented by Plumbers Local 290. 
3. Area and industry practice 
Plumbers Local 290 Business Manager Walters testi-
fied that individuals represented by his union have per-
formed work similar to that involved in this proceeding 
for a number of contractors 
in the Pacific Northwest, 
including Snelson Corporation, Stromberg Enterprises, 
Hinkles and McCoy, Loy Clark Pipeline, Northwest 
Metal Fab Corporation, and Continental Utilities. 
No evidence was presented regarding the assignment 
of work to employees represented by the Laborers Un-

ion. 
We find that this factor 
favors awarding the work in 
dispute to employees represented by Plumbers Local 

290. 
4. Relative skills and training 
Walters testified that most of the Plumbers Local 290-
represented helpers on the 
current project have gone 
through formal, union-provided training courses, in addi-
tion to having on-the-job training.  The training includes, 
inter alia, welding, safety procedures, and the operation 
of the pipeline itself.  The reco
rd also establishes that the 
Plumbers Local 290-represented helpers have previously 
successfully performed the work
 in dispute, thus estab-
lishing their ability to do the work. 
The record contains no evidence regarding the skills 
and training of employees represented by Laborers Dis-
trict Council or Laborers Local 320. 
We find that this factor 
favors awarding the work in 
dispute to employees represented by Plumbers Local 

290. 
5. Economy and efficiency of operations 
The record establishes that employees represented by 
Plumbers Local 290 have an established and successful 

working relationship with the other employees on the 
project.  This cooperation is vital given the close interre-
lationship between the functions each group is responsi-
ble for carrying out. Reassigning the work to another 
group of employees would result in disruption of the 
work flow and would decreas
e efficiency and productiv-ity. We find that this factor 
favors awarding the work in 
dispute to employees represented by Plumbers Local 

290. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Plumbers, Steamfitters 

and Marine Fitters Local 290, affiliated with the United 
Association of Journeymen and Apprentices of the 
Plumbing and Pipefitting Industry of the United States 
and Canada, AFLŒCIO are entitled to perform the work 
in dispute.  We reach this conclusion relying on collec-
tive-bargaining agreements, 
Employer preference and 
past practice, area and industry practice, relative skills 

and training, and efficiency 
and economy of operations. 
In making this determination, we are awarding the 
work to employees represented by Plumbers Steamfitters 
and Marine Fitters Local 290, affiliated with the United 
Association of Journeymen and Apprentices of the 
Plumbing and Pipefitting Industry of the United States 
and Canada, AFLŒCIO, not to that Union or its members.  
The determination is limited to the controversy that gave 
rise to this proceeding.
5 DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1. Employees of Northwest Natural Gas Corporation 
and/or Rockford Corporation who are represented by 
Plumbers, Steamfitters and Marine Fitters Local 290, 
affiliated with the United Association of Journeymen and 
Apprentices of the Plumbing and Pipefitting Industry of 
the United States and Canada, AFLŒCIO are entitled to 
perform all unskilled ﬁlaborer™sﬂ work to be performed 
on the Mist Feeder Loop gas pipeline project including, 
but not limited to, swamping, skidding, sandbagging, 
stringing, drilling, and pipe wrapping, but excluding 
work covered under the Teamsters and Operating Engi-
neers collective-bargaining agreements. 
2. Oregon, Southern Idaho & Wyoming District Coun-
cil of Laborers and Laborers International Union of 

North America, Local 320 are not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force North-
west Natural Gas Company or Rockford Corporation to 
assign the disputed work to employees represented by it. 
________ 
5 Northwest Natural has requested a broad award that will apply to 
all disputed work, present and future, on Northwest Natural™s pipeline 
project.  Northwest Natural argues that because this project is a multi-
phase, multiyear project, a broad award ﬁwill result in labor certainty 

and avoid jurisdictional disputes In the future.ﬂ  Generally, however, in 

order to support a broad award, there must be evidence that the dis-

puted work has been a continuing sour
ce of controversy in the relevant 
geographic area, that similar disputes are likely to recur, and that the 

charged party has a proclivity to engage in unlawful conduct to obtain 

work similar to the disputed work.  See, e.g., 
Electrical Workers IBEW 
Local 104 (Standard Sign
), 248 NLRB 1144, 1148 (1980).  We find 
insufficient evidence to warrant the issuance of a broad award under 
these standards.  Accordingly, our 
determination is limited to the con-
troversy that gave rise to this proceeding. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5983. Within 14 days from this date, Oregon, Southern 
Idaho & Wyoming District Council of Laborers and La-
borers International Union of North America, Local 320 
shall notify the Regional Director for Region 19 in writ-
ing whether they will refrain from attempting to force 
Northwest Natural and Rockfo
rd Corporation, by means 
proscribed by Section 8(b)(4)(D), to assign the disputed 
work in a manner inconsistent
 with this determination. 
 